DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-21 are pending and examined. 
Election/Restrictions
3.	Applicant’s election without traverse of SEQ ID NO: 52 and 53 as species in the reply filed on June 8, 2021 is acknowledged.  All pending claims read on the elected species and are examined herein. 
Claim Objections
4.	Claims 5, 13, 15, 19, and 21 are objected to because of the following informalities: the claims use periods in the numbering of subparts.  It is noted that each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  
	In claim 21, line 2, the term “proteins” should be amended to recite --protein--. Appropriate correction is required.
Improper Markush Grouping
5.	Claims 1-21 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings recited in claims 1, 5, 6, 13, 15, 20, are 21 are improper because the alternatives defined by the groupings do not share both a single structural similarity and a common use for the following reasons.  The groupings encompass amino acid sequences of various chimeric insecticidal proteins and corresponding encoding nucleic acids.  The recited artificial chimeric proteins comprise domains from different classes of Cry proteins, and thus neither belong to the same art-recognized class nor share a “single substantial structural similarity” (see Table 1).  In addition, the chimeric proteins vary substantially with regard to their insecticidal activity towards insect pests (see Examples 5 and 6).  For this reason, the members of the groupings 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Interpretation
6.	The recitations “an amino acid sequence as set forth in any of… SEQ ID NO: 53” (in claims 1 and 15); “any amino acid sequence set forth in any of … SEQ ID NO: 53” (claim 21); “polynucleotide comprises a sequence as set forth in any of … SEQ ID NO: 52” (claim 6); and “a polynucleotide set forth in any of … SEQ ID NO: 52” (claim 13), due to the use of the indefinite article or the term “any,” are read as inclusive of any partial amino acid or nucleic acid sequence encompassed in SEQ ID NO: 53 and 52.
Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 5-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	In claim 5, the term “stringent conditions” renders the claim indefinite.  The term is a relative term of degree and is not defined in the claims or the specification.  One of ordinary skill in the art would recognize that hybridization conditions may or may not be considered “stringent” based on a particular experimental scenario and that there is no single art-established standard for which hybridization conditions would be considered stringent.  Claims 6-8 depend from claim 5 and are thus indefinite as well. 
	In claim 11, the phrase “insect inhibitory chemistry,” used in reference to “at least one insect inhibitor agent” renders the claim indefinite.  The term “insect inhibitory chemistry” implies a reference to a property of an insect inhibitory agent, yet it is listed in the grouping of said agents.  The metes and bounds are unclear. 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
10.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
	Applicant claims a chimeric insecticidal protein comprising an amino acid sequence as set forth in SEQ ID NO: 53; a polynucleotide encoding a chimeric insecticidal protein, wherein the polynucleotide hybridizes under stringent conditions to the polynucleotide comprising the reverse complement of SEQ ID NO: 52.  Applicant claims a transgenic plant cell, plant, or plant part comprising a nucleic acid encoding an insecticidal protein having at least 93% identity to SEQ ID NO: 53.  Applicant claims a seed comprising an insect inhibitory amount of said chimeric polypeptide or a polynucleotide set forth in SEQ ID NO: 52.  Applicant claims a recombinant polynucleotide molecule encoding the chimeric insecticidal protein of claim 1, comprising a nucleotide sequence as set forth in SEQ ID NO: 52.  Applicant claims a recombinant nucleic acid molecule encoding a chimeric insecticidal protein having at least 93% identity to SEQ ID NO: 53; or wherein the polynucleotide hybridizes to a polynucleotide having a nucleotide sequence as set forth in SEQ ID NO: 52  Applicant claims compositions comprising said polypeptide or polynucleotide.  Applicant claims a method of controlling a lepidopteran pest and a method of producing a seed comprising said insecticidal protein.  
Applicant describes the full-length SEQ ID NO: 53 as a chimeric Cry protein, termed TIC836, comprising domains 1 and 2 from Cry1Fa1, domain 3 from Cry1Ab and the protoxin domain form Cry1Ac (Table 1).  Applicant describes the full-length nucleic acid of SEQ ID NO: 52 as the DNA encoding SEQ ID NO: 53 (Brief Description of the 
Applicant does not describe the genus of insecticidal proteins and nucleic acids encompassed by the claims.  It is noted that recitations “an amino acid sequence as set forth in SEQ ID NO: 53” and “a nucleotide sequence set forth in SEQ ID NO: 52,” due to the use of the indefinite article, will encompass any partial amino acid or nucleic acid sequence encompassed in SEQ ID NO: 53 and 52.  Applicant has failed to describe said genus of sequences. 
In addition, the claims encompass polynucleotides of unidentified sequence or structure, recited solely by their function of hybridizing to the reverse complement of SEQ ID NO: 52.  These would encode polypeptides that would differ from SEQ ID NO: 53 at an unspecified number of residues and may or may not have the claimed insecticidal function.  One of ordinary skill in the art would recognize that even under stringent hybridization conditions, the degree of identity between the two polynucleotides could and does vary.  As evidenced by Fourgoux-Nicol et al, a probe having less than 50% sequence identity to a polynucleotide fragment could hybridize with that polynucleotide under stringent conditions that include three consecutive 30 min washes in 2X, 1X, and 0.1X SSC with 0.1% SDS at 650C. (Plant Mol. Biol. (1999) 40: 857-872; see page 859, left col., 2nd paragraph; page 862, Fig. 2).
These teachings indicate that the claims would encompass polynucleotide sequences with as little as 50% identity to SEQ ID NO: 52, which is 3513 nucleotides long.  And because a mutation in one nucleotide could result in a difference at one 
It is noted that a definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406. See also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
Further, Applicant does not describe the genus of recombinant polynucleotides encoding a pesticidal protein having 93% identity to SEQ ID NO: 53.  SEQ ID NO: 53 is 1170 amino acid long.  A protein with 93% identity to it could comprise 82 substitutions, insertions or deletions anywhere along the sequence.  This would amount to the genus of 2082, a number that is infinite in practical terms.  Applicant has failed to describe the genus of nucleic acids encoding said genus of proteins.  
Given the size of the genera encompassed by the claims, the described species are not sufficiently representative.  In addition, Applicant has failed to set forth any structural features that would allow one having ordinary skill in the art to visualize which members of the claimed genus of proteins will have the recited pesticidal activity and which do not.  For example, the chimeric Cry proteins that are disclosed in the specification do not provide the missing structure-function relationship because, as indicated in Table 1, said chimeric proteins were obtained using combinations of Cry domains different from that which was used in SEQ IQ ID NO: 53.  And while the prior 
For these reasons, it is unclear whether at the time of filing Applicant was in possession of the invention as broadly claimed.
Scope of Enablement
11.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the chimeric insecticidal protein of SEQ ID NO: 53, and the full-length nucleic acid sequence of SEQ ID NO: 52, encoding said protein; for plants, compositions, seeds, and products comprising said sequences, wherein the expression of said chimeric protein confers tolerance to the lepidopteran species identified in the specification, does not reasonably provide enablement for the genus of insecticidal proteins having an amino acid sequence as set forth in SEQ ID NO: 53, or having 93% sequence identity to SEQ ID NO: 53; nor for the genus of polynucleotides having a sequence encompassed by SEQ ID NO: 52; or for the genus of polynucleotides hybridizing with SEQ ID NO: 52 under stringent conditions.  The specification does not reasonably provide enablement for the plants, cells, compositions comprising said genus, nor for the method of making or using thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: 
	Applicant claims a chimeric insecticidal protein comprising an amino acid sequence as set forth in SEQ ID NO: 53; a polynucleotide encoding a chimeric insecticidal protein, wherein the polynucleotide hybridizes under stringent conditions to the polynucleotide comprising the reverse complement of SEQ ID NO: 52.  Applicant claims a transgenic plant cell, plant, or plant part comprising a nucleic acid encoding an insecticidal protein having at least 93% identity to SE QID NO: 53.  Applicant claims a seed comprising an insect inhibitory amount of said chimeric polypeptide or a polynucleotide set forth in SEQ ID NO: 52.  Applicant claims a recombinant polynucleotide molecule encoding the chimeric insecticidal protein of claim 1, comprising a nucleotide sequence as set forth in SEQ ID NO: 52.  Applicant claims a recombinant nucleic acid molecule encoding a chimeric insecticidal protein having at least 93% identity to SEQ ID NO: 53; or wherein the polynucleotide hybridizes to a polynucleotide having a nucleotide sequence as set forth in SEQ ID NO: 52  Applicant claims compositions comprising said polypeptide or polynucleotide.  Applicant claims a method of controlling a lepidopteran pest and a method of producing a seed comprising said insecticidal protein.  
Applicant teaches that the full-length SEQ ID NO: 53 is a chimeric Cry protein, termed TIC836, comprising domains 1 and 2 from Cry1Fa1, domain 3 from Cry1Ab and the protoxin domain form Cry1Ac (Table 1).  Applicant teaches the full-length nucleic 
Applicant does not teach how to predictably make or use the genus of insecticidal proteins and nucleic acids encompassed by the claims.  The recitations “an amino acid sequence as set forth in SEQ ID NO: 53” and “a nucleotide sequence as set forth in SEQ ID NO: 52,” encompass any partial amino acid or nucleic acid sequence encompassed in SEQ ID NO: 53 and 52. 
Further, Applicant does not teach the genus of recombinant polynucleotides encoding a pesticidal protein having 93% identity to SEQ ID NO: 53.  SEQ ID NO: 53 is 1170 amino acid long.  A protein with 93% identity to it could comprise 82 substitutions, insertions or deletions anywhere along the sequence.  This would amount to the genus of 2082, a very large number.  Applicant has not taught how to practice the genus of nucleic acids encoding said genus of proteins.  
Both the specification and the state of the art indicate that it would be highly unpredictable to attempt to practice the invention through the full scope of the claims. For example, besides the full-length chimeric Cry proteins identified in Table 1, the specification teaches no variants or fragments having the recited activity.  The specification does not teach which structures within the chimeric proteins would be necessary and sufficient for the recited function.  And while the prior art does teach chimeric Cry toxins, it appears to be silent with regard to the specific combination of domains that make up the full-length SEQ ID NO: 53.  

In the context of a hybrid delta endotoxins, specifically, Malvar et al teach that while altering the “exchange site” between the two parental endotoxins” can produce improvement in toxicity against some target species, “It is important to note that improvements in hybrid delta-endotoxin bioactivity by altering exchange sites is unpredictable” (US Patent Publication 2003/0119158; paragraph 00313). 
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-7, 9, 14, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfisch et al (US Patent 5,508,264, issued April 16, 1996). 
	The claims are drawn to a chimeric insecticidal protein comprising an amino acid sequence as set forth in SEQ ID NO: 53 (claim 1); to a polynucleotide encoding a chimeric insecticidal protein, wherein the polynucleotide hybridizes under stringent conditions with the reverse complement of the polynucleotide sequence as set forth in SEQ ID NO: 52, or hybridizes to a polynucleotide having a nucleotide sequence as set forth in SEQ IDNO: 52; to a host cell, and to a composition comprising said protein or nucleic acid; and to a method of controlling a Lepidopteran pest. 
The following is noted with regard to the claim interpretation.  Because of the use of the indefinite article in claims 1, 6, 13, 20, and 21, in reference to SEQ ID NO: 52 or 53, the claims are interpreted as inclusive of any partial sequence encompassed by SEQ ID NO: 52 or 53.  Similarly, in claim 15, the term “any amino acid sequence set forth in SEQ ID NO: 53” would encompass a partial amino acid sequence encompassed in the full-length SEQ ID NO: 53.  With regard to the term “stringent conditions,” in claim 5, as set forth in the indefiniteness rejection above, the term is not defined in the specification and would read on a range of hybridization conditions.  In addition, given the evidence discussed in the rejections under 35 U.S.C. 112(a), above, a 
Bradfisch et al disclose, at SEQ ID NO: 29, a chimeric Cry protein having activity against Lepidopteran pests, and having 92.7% sequence identity to the instant SEQ ID NO:21 and teaches nucleic acid sequence encoding it (claims 1 and 7; Brief Description of the Sequences in col. 4-5; Examples 4-8).  The sequence alignment is set forth below: 
Sequence 29, Application US/08349867
; Patent No. 5508264
;  GENERAL INFORMATION:
;    APPLICANT:  Bradfisch, Gregory A.
;    APPLICANT:  Thompson, Mark
;    APPLICANT:  Schwab, George E.
;    TITLE OF INVENTION:  No. 5508264el Pesticidal Compositions
;    NUMBER OF SEQUENCES:  34
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  David R. Saliwanchik
;      STREET:  2421 N.W. 41st Street, Suite A-1
;      CITY:  Gainesville
;      STATE:  FL
;      COUNTRY:  USA
;      ZIP:  32606
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Floppy disk
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  PatentIn Release #1.0, Version #1.25
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/349,867
;      FILING DATE:
;      CLASSIFICATION:  514
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Saliwanchik, David R.
;      REGISTRATION NUMBER:  31,794
;      REFERENCE/DOCKET NUMBER:  MA86
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  904-375-8100
;      TELEFAX:  904-372-5800
;  INFORMATION FOR SEQ ID NO:  29:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  1174 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    MOLECULE TYPE:  protein
US-08-349-867-29

  Query Match             92.7%;  Score 5757;  DB 4;  Length 1174;
  Best Local Similarity   92.5%;  
  Matches 1086;  Conservative   21;  Mismatches   63;  Indels    4;  Gaps    1;

Qy          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60

Qy         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120

Qy        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180

Qy        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240

Qy        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300

Qy        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360

Qy        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420

Qy        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLTKSTNLGSGTS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||| |:  | |||:
Db        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480

Qy        481 VVKGPGFTGGDILRRTSPGQISTLRVNITAPLSQRYRVRIRYASTTNLQFHTSIDGRPIN 540
              ||:|||||||||||||| |  :   |||   | |||| ||||||||||: : :: |  | 
Db        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540

Qy        541 QGNFSATMSSGSNLQSGSFRTVGFTTPFNFSNGSSVFTLSAHVFNSGNEVYIDRIEFVPA 600
               | |: || :|  |   ||      | | |    | ||: |  |:||||||||| | :| 
Db        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600

Qy        601 EVTFEAEYDLERAQKAVNALFTSTNQLGLKTNVTDYHIDQVSNLVTYLSDEFCLDEKREL 660
                ||||||||||||||||||||| ||:|:||:|||||||:||||||||||||||||||||
Db        601 TATFEAEYDLERAQKAVNALFTSINQIGIKTDVTDYHIDRVSNLVTYLSDEFCLDEKREL 660

Qy        661 SEKVKHAKRLSDERNLLQDSNFKDINRQPERGWGGSTGITIQGGDDVFKENYVTLSGTFD 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 SEKVKHAKRLSDERNLLQDSNFKDINRQPERGWGGSTGITIQGGDDVFKENYVTLSGTFD 720

Qy        721 ECYPTYLYQKIDESKLKAFTRYQLRGYIEDSQDLEIYLIRYNAKHETVNVPGTGSLWPLS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ECYPTYLYQKIDESKLKAFTRYQLRGYIEDSQDLEIYLIRYNAKHETVNVPGTGSLWPLS 780

Qy        781 AQSPIGKCGEPNRCAPHLEWNPDLDCSCRDGEKCAHHSHHFSLDIDVGCTDLNEDLGVWV 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AQSPIGKCGEPNRCAPHLEWNPDLDCSCRDGEKCAHHSHHFSLDIDVGCTDLNEDLGVWV 840

Qy        841 IFKIKTQDGHARLGNLEFLEEKPLVGEALARVKRAEKKWRDKREKLEWETNIVYKEAKES 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 IFKIKTQDGHARLGNLEFLEEKPLVGEALARVKRAEKKWRDKREKLEWETNIVYKEAKES 900

Qy        901 VDALFVNSQYDQLQADTNIAMIHAADKRVHSIREAYLPELSVIPGVNAAIFEELEGRIFT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 VDALFVNSQYDQLQADTNIAMIHAADKRVHSIREAYLPELSVIPGVNAAIFEELEGRIFT 960

Qy        961 AFSLYDARNVIKNGDFNNGLSCWNVKGHVDVEEQNNQRSVLVVPEWEAEVSQEVRVCPGR 1020
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db        961 AFSLYDARNVIKNGDFNNGLSCWNVKGHVDVEEQNNHRSVLVVPEWEAEVSQEVRVCPGR 1020

Qy       1021 GYILRVTAYKEGYGEGCVTIHEIENNTDELKFSNCVEEEIYPNNTVTCNDYTVNQEEYGG 1080
              |||||||||||||||||||||||||||||||||||||||:||||||||||||  |||| |
Db       1021 GYILRVTAYKEGYGEGCVTIHEIENNTDELKFSNCVEEEVYPNNTVTCNDYTATQEEYEG 1080

Qy       1081 AYTSRNRGYNEA----PSVPADYASVYEEKSYTDGRRENPCEFNRGYRDYTPLPVGYVTK 1136
               ||||||||: |     |||||||| ||||:||||||:|||| |||| |||||| |||||


Qy       1137 ELEYFPETDKVWIEIGETEGTFIVDSVELLLMEE 1170
              ||||||||||||||||||||||||||||||||||
Db       1141 ELEYFPETDKVWIEIGETEGTFIVDSVELLLMEE 1174
Bradfisch et al disclose a host bacterial cell (Pseudomonas) wherein the nucleic acid expressing SEQ ID NO: 29 is under a heterologous promoter (Example 8).  Bradfisch et al disclose that SEQ ID NO: 29 is toxic against Heliothis zea (syn. Helicoverpa zea), a Lepidopteran (Example 9).  Bradfisch et al disclose a composition comprising the insecticidal protein of SEQ ID NO: 29 (claims 1 and 7); and a method of controlling a Lepidopteran pest, comprising contacting that pest with an effective amount of a composition comprising SEQ ID NO: 29 (claims 9-12 and 15). Given the above claim interpretation, the disclosure of Bradfisch et al anticipates the limitations of the instant claims.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfisch et al (US Patent 5,508,264, issued April 16, 1996), in view of Malvar (US Patent Publication 2003/0119158, published June 26, 2003).
The claims are drawn to the insect inhibitory composition of claim 1 further comprising at least one insect inhibitory agent different from the chimeric insecticidal protein; to a seed comprising an insect inhibitory amount of the recited polynucleotide; 
The teaching of Bradfisch et al are set forth above.  In addition, Bradfisch et al teach introducing nucleic acids encoding the insecticidal protein of their invention into plant hosts (col. 10, lines 36-40). 
Bradfisch et al do not expressly teach, as a single embodiment, a composition comprising SEQ ID NO: 29 and further comprising at least one other insecticidal agent.  Bradfisch et al do not expressly teach a plant or seed comprising said protein or the method steps of the instant claim 19. 
Malvar et al teach chimeric Cry proteins active against Lepidopteran pests and nucleic acid sequences encoding them (claim 1; Example 4)  Malvar et al teach a composition comprising said proteins (claims 73-76).  Malvar et al teach applying said protein to lepidopteran pests (Example 4).  Malvar et al teach that the compositions of their invention can comprise other pesticides (paragraph 0137).  Malvar et al teach a number of known Cry proteins as well as several additional chimeric proteins active against lepidopteran species (Table 1; Example 4; Table 4).  Malvar et al teach making transgenic plant cells and plants comprising insecticidal proteins and being tolerant to insect pests as a result, including wherein the plants are monocots or dicots (paragraph 0002, 0047-0052).  Malvar et la teach a seed products by the transformed plant (paragraph 0053).
At the time of filing, if would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Bradfisch et al using those of Malvar et al and combine the insecticidal protein of Bradfisch et al in a composition comprising an 
One would have been motivated to combine said teachings given express suggestion by Bradfisch et al and Malvar et al, and as a matter of standard industry practice.  In addition, one would have been motivated to combine more than one insecticidal protein in a composition to expand the spectrum of the pest species affected by said composition. 
Relevant Prior Art
16.	The following prior art was not relied on the in the above rejections, however, it is being made of record, because it is relevant to Applicant’s disclosure. 
	Cardineau et al (US Patent Publication 2001/0026940) discloses an insecticidal protein having 90.1% sequence identity to SEQ ID NO: 53 (see Sequence Search Results against the Published Applications Database). 
	UniProt Accession Number CR1FA_BACTA (incorporated into the database on May 30, 2000) discloses a Cry1Fa protein having activity against Lepidopteran pests and having 90.9% sequence identity to SEQ ID NO: 53 (see Sequence Search Results against the UniProt Database)
Conclusion
17.	No claims are allowed. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.